Citation Nr: 0426823	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-05 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 22, 
1997, for the grant of service connection for PTSD.  

2.  Entitlement to an original evaluation in excess of 70 
percent for PTSD for the period from October 22, 1997 to 
September 24, 2001; and in excess of 50 percent since 
September 25, 2001.  

3.  Entitlement to an effective date earlier than April 25, 
2002, for the grant of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions which granted 
service connection for PTSD with a 70 percent rating 
effective October 22, 1997 and a 50 percent rating effective 
September 25, 2001.  The veteran appeals for an earlier 
effective date for the grant of service connection for PTSD 
as well as for higher evaluations for the disorder.  In a 
June 2003 decision, the RO determined that entitlement to a 
TDIU rating was warranted, effective April 25, 2002.  The 
veteran timely appealed the effective dated assigned for 
entitlement to TDIU.  


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  The veteran's claim for service connection for PTSD was 
received on October 22, 1997.  

3.  Since October 22, 1997, the veteran's PTSD has been 
manifested by symptoms approximating complete occupational 
and social impairment.  

4.  The date of receipt of the veteran's initial claim for 
TDIU was January 9, 2001, and service connection was not in 
effect for any disease or disability prior to October 22, 
1997.  



CONCLUSIONS OF LAW

1.  An effective date earlier than October 22, 1997 for the 
award of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  

2.  The criteria for an initial 100 percent rating for PTSD, 
have been met since October 22, 1997.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 
9411 (2003).  

3.  The issue of entitlement to an effective date earlier 
than April 25, 2002, for the grant of TDIU is moot for the 
period from October 22, 1997 to April 24, 2002; and precluded 
as a matter of law for the period prior to October 22, 1997.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 
4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
(implementing the VCAA) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In letters dated in February 2003 and December 2003, the RO 
provided notice as to what evidence the veteran was 
responsible for, and what evidence VA would undertake to 
obtain.  In the statement of the case and supplemental 
statements of the case, the RO informed the veteran of what 
the evidence needed to show, in order to substantiate the 
claims on appeal.  

The letters told the veteran to furnish information with 
regard to any person having relevant evidence, and advised 
him that he could furnish private records.  This information 
should have put him on notice to submit relevant evidence in 
his possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  
However, the majority specified that the remedy for deficient 
notice was a remand so that the proper notice could be 
issued.  Here, the veteran essentially received this remedy 
when the RO ultimately issued VCAA notice letters.
VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claims.  38 U.S.C.A. § 5103A 
(West 2002).  

I.  Effective Date of Service Connection for PTSD

The effective date for a grant of direct service connection 
will be the day after separation from service if a claim is 
received within one year of service discharge.  If not 
received within one year, the effective date will be the 
latter of the date of claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a),(b)(1) (West 2002).

In his substantive appeal, the veteran argued that the 
correct effective date for the grant of service connection 
for PTSD is June 11, 1997, the date he received VA outpatient 
treatment for PTSD.  However, medical records cannot 
constitute an informal original claim.  In the case of an 
original claim, the claimant must submit a written document 
identifying the benefit, and expressing some intent to seek 
it. Brannon v. West, 12 Vet. App. 32 (1998); see also Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

In this case, the undisputed evidence is that the veteran 
initially filed a claim for service connection for PTSD which 
was received on October 22, 1997.  Service connection for 
PTSD was ultimately granted in a decision review officer's 
decision dated in February 2003 with an effective date of 
October 22, 1997, the date of his original claim.  This is 
the earliest effective date possible since there is no 
evidence of a claim prior to October 22, 1997.  Accordingly, 
the appropriate effective date is the date of claim, October 
22, 1997.  

II.  Higher Original Rating for PTSD

The Court has held that, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The RO has established staged ratings for the veteran's PTSD: 
a rating of 70 percent effective since October 22, 1997, 
decreased to a 50 rating effective September 25, 2001.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present includes consideration of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10. In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation or of an 
increased rating will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of the award of an increased rating will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the effective date will be the date of the receipt 
of the claim. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  

PTSD is evaluated under Diagnostic Code 9411, under a general 
formula for rating mental disorders.  The relevant criteria 
are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in though processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. 
.................100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships 
.........................................
.... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships 
............................ 50 percent
38 C.F.R. § 4.130 (2003).  

In rating psychiatric disability, the Board is not required 
to find the presence of all, most, or even some, of the 
enumerated symptoms' in the general rating formula.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The sole criteria for awarding a 100 percent schedular rating 
are total occupational and social impairment.  Sellers v. 
Principi, 372 F.3d 1318 (Fed. Cir. 2003).

On VA PTSD examination in January 1998, the veteran reported 
that he had difficulty dealing with conflict, frequently 
getting into verbal altercations and a history of physical 
altercations.  He said that he was fired from positions 
several times due to his temper and difficulty 
interpersonally.  He related that he had no friends and was 
virtually isolated.  The veteran also described problems with 
attention and concentration and difficulty with memory.  He 
related that he had difficulty falling and staying asleep and 
had frequent nightmares.  He described depression and 
suicidal ideation.  

The veteran reported marked irritability and a history of 
rage episodes.  He reported several stressful and traumatic 
incidents related to his combat experiences.  He described 
recurrent, intrusive and distressing memories of combat 
events which occurred on a daily basis.  He had difficulty 
trusting anyone and felt estranged from most people.  He 
described persistent symptoms of increased arousal, marked 
irritability, concentration difficulties, hypervigilance and 
an exaggerated startle response.  

The examiner noted that the veteran reported symptoms 
consistent with severe, chronic PTSD with several reported 
combat stressors.  The examiner also noted that the veteran 
had marked difficulty maintaining employment and even when 
self-employed, had not been able to retain employees due to 
his severe PTSD symptoms.  The diagnosis included PTSD, 
chronic severe.  His Global Assessment of Functioning (GAF) 
score was 31.  

In an October 2000 letter, a VA physician wrote that the 
veteran had been in treatment for PTSD for approximately 
three years.  It was noted that he received individual and 
group therapy as well as medication management for treatment 
of his PTSD.  The physician indicated that despite such 
treatment his symptoms remained severe enough that he has 
struggled with maintaining meaningful relationships with 
those most intimate to him.  It was noted that the veteran 
endorsed hopelessness, depression and irritability which were 
all exacerbated by stress.  It was noted that he had frequent 
intrusive thoughts from his war experiences which made him 
often highly aroused resulting in a state of hypervigilance, 
suspiciousness and alienation.  The doctor indicated that the 
veteran suffered from chronic and severe PTSD which markedly 
impacted his emotional and vocational functioning.  .

A VA medical record from a staff psychiatrist dated in March 
2001 reflects that the veteran provided several letters and 
emails which appeared to verify his wounding in Vietnam.  It 
was also noted combat situations described by the veteran 
were documented by Officer's logs which were provided for his 
review.  The psychiatrist indicated that with such stressors 
and his description of symptoms related to intrusive memories 
of combat, a diagnosis of PTSD related to combat was 
warranted.  

On VA examination in September 2001, the examiner noted that 
the veteran was alert and oriented in all three spheres, in 
good contact with routine aspects of reality and showed no 
signs or symptoms of psychosis.  His conversation was 
generally relevant, coherent, organized and goal-directed.  
His mood appeared euthymic and his affect was responsive, 
reasonably well modulated and without evidence of flattening 
or blunting.  He was able to respond to and initiate humor, 
was personable, talkative and disclosing of his experiences 
in Vietnam.  

The veteran spoke at length about his difficulty with anger 
and his tendency towards getting into fights.  He was 
reasonable and accessible to the examiner.  Memory and 
intellect appeared to be intact.  Insight and judgment were 
without major impediments.  The diagnostic impression 
included PTSD, chronic, moderate and alcohol dependence, in 
long-term, full remission.  His GAF score was 55.  

VA mental health treatment and examination records from 1997 
through 2003 essentially reflect individual therapy and group 
therapy treatment for PTSD symptoms.  Such records do not 
show any significant changes in the veteran's social and 
occupational functioning during this period.  

A September 2002 VA medical statement reflects that the 
veteran was currently in treatment at a VA PTSD clinic.  It 
was noted that his symptoms included hypervigilance, social 
isolation, poor concentration, irritable mood and ruminations 
about his combat experiences.  Such symptoms have compromised 
his ability to work and he had not been gainfully employed in 
many years.  The doctor stated that given his military 
history and his symptom cluster, it was as likely as not that 
is current PTSD was attributable to his combat experiences in 
Vietnam.  

On VA aid and attendance examination in September 2002 it was 
noted that there was no need for skilled services in the 
home; however, the veteran was essentially homebound.  
Diagnoses included chronic obstructive pulmonary disease 
(COPD), requiring oxygen; Type II diabetes mellitus; 
hypertension, bilateral cataracts; gastroesophageal reflux 
disease (GERD), requiring medication; hyperlipidemia, 
requiring medication, and PTSD, requiring medication.  The 
examiner noted that the veteran was unlikely to be employed, 
even in a sedentary position, based on his symptoms from 
COPD, dyspnea and dependence on oxygen.  

In a March 2003 statement, the veteran's VA psychiatrist 
reported that review of his history, showed that the veteran 
had not been able to work since November 1996, due to poor 
concentration, inability to tolerate stress; difficulty 
getting along with employees and coworkers, and temper 
outbursts.  It was noted that despite aggressive medication 
therapy and psychotherapy, the veteran continued to 
experience such symptoms which have prevented him from 
gainful employment.  The doctor indicated that he considered 
the veteran totally occupationally and socially impaired.  
The veteran's psychiatrist indicated that his GAF score 
currently and at all other times that he has evaluated him 
was 40.  It was noted that the veteran's disability was 
primarily emotional and as a result, his psychiatric 
difficulties, prevented him from engaging in gainful 
employment.  

Medical information from medical and mental health 
professionals from the date of his claim forward, with the 
exception of clinical findings on VA examination in September 
2001, suggest that the veteran's PTSD symptoms have resulted 
in extreme social isolation and symptoms which have prevented 
him from working.  In this regard, while the GAF score 
reported on the September 2001 examination is indicative of 
moderate disability, other clinical records and medical 
statements, including those from his treating psychiatrist 
show GAF scores of 31, and 40 which would suggest major 
impairment in his occupational and social functioning.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th Ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2003).  The DSM IV gives as 
an example of someone with this level of impairment a man who 
avoids friends, neglects family and is unable to work.  

There is some evidence that part of the veteran's impairment 
is attributable to COPD and other physical ailments, but 
there are medical opinions indicating that PTSD alone 
accounts for his social and occupational impairment.  Under 
the rating criteria, total occupational and social impairment 
warrants a 100 percent evaluation.  

In this regard, the Board notes that the most probative 
evidence supports the conclusion that there has been no 
perceptible variant in the severity of the service-connected 
disability during the appeal period.  While the 2001 VA 
examination report reflected a milder level of psychiatric 
disability, this examination must be weighed against the 
findings of all other medical professionals who have found 
that the service connected psychiatric disability has 
precluded employment since before the effective date of 
service connection, and has resulted in extreme social 
isolation. 

Therefore, the Board finds that the evidence is in favor of a 
finding that PTSD has caused total social and occupational 
impairment since the date of service connection.  Accordingly 
a 100 percent evaluation is warranted since the effective 
date of service connection, October 22, 1997.  

III.  Earlier Effective Date for TDIU

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

VA regulations allow for the assignment of a TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a), (b) (2003).  As with the veteran's claim 
for a higher rating, the effective date for the award of a 
TDIU should be the earliest date as of which it is factually 
ascertainable that an increase in disability that made the 
veteran unemployable had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
will be the date of the receipt of the claim.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

The grant of a 100 percent schedular rating effective October 
22, 1997, renders moot the question of entitlement to TDIU 
during that period.  Acosta v. Principi, 18 Vet. App. 53 
(2004).

The veteran would not be entitled to TDIU prior to October 
1997, because service connection was not in effect for any 
disease or disability prior to that date.  As just noted, 
TDIU can only be granted on the basis of service connected 
disease or disability.

Accordingly there is no legal basis for granting an earlier 
effective date for TDIU, and this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than October 22, 
1997, for the grant of service connection for PTSD is denied.

An original 100 percent evaluation is granted for PTSD, 
effective October 22, 1997.  

Entitlement to an effective date earlier than April 25, 2002, 
for the grant of TDIU is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



